U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended November 30, 2009. o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission File Number 0-15482 ONCOLOGIX TECH, INC. (Name of Small Business Issuer as Specified in Its Charter) Nevada 86-1006416 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) P.O. Box 8832 Grand Rapids, MI49518-8832 (Address of principal executive offices) (616) 977-9933 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated FileroAccelerated Filer o Non-accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso No x As of April 1, 2010, there were 183,554,126 shares of common stock, par value $.001 per share, outstanding. Transitional Small Business Disclosure Format (Check One):Yeso No x 1 ONCOLOGIX TECH, INC. AND SUBSIDIARIES TABLE OF CONTENTS PART I. FINANCIAL INFORMATION IMPORTANT INFORMATION…………… 3 ITEM 1. Financial Statements Condensed Consolidated Balance Sheets as of November 30, 2009 (Unaudited) and August 31, 2009…………… 4 Condensed Consolidated Statements of Operations (Unaudited) for the three month period ended November 30, 2009 and 2008…………… 5 Condensed Consolidated Statements of Stockholders' Deficit for the perdiod from August 31, 2008 through November 30, 2009 (Unaudited)…………… 6 Condensed Consolidated Statements of Cash Flows (Unaudited) for the three month period ended November 30, 2009 and 2008…………… 7 Notes to Condensed Consolidated Financial Statements (Unaudited)…………… 8 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations…………… 24 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk…………… 29 ITEM 4. Controls and Procedures…………… 30 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings…………… 31 ITEM 1A. Risk Factors…………… 31 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds…………… 31 ITEM 3. Defaults Upon Senior Securities…………… 31 ITEM 4. Submission of Matters to a Vote of Security Holders…………… 31 ITEM 5. Other Information…………… 32 ITEM 6. Exhibits…………… 32 2 IMPORTANT NOTICE This Report was required to be filed on January 14, 2010. We were unable to meet that requirement because we lacked funds to pay independent auditors to perform the necessary examination and reviews of our financial statements as required by law. We are now engaged in an effort to return to full compliance by the filing of this Report on Form 10-Q. 3 PART I: FINANCIAL INFORMATION ITEM 1.Financial Statements ONCOLOGIX TECH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS November 30, August 31, (Unaudited) ASSETS Current Assets: Cash and cash equivalents…………… $ $ Prepaid expenses and other current assets…………… Prepaid commissions…………… - Total current assets…………… Property and equipment (net of accumulated depreciation of $19,121 and $18,793)…………… Investment in IUTM…………… Marketing rights…………… Long-term assets of discontinued operations…………… - Total assets…………… $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Convertible notes payable (net of discount of $0 and $12,425)…………… $ $ Notes payable…………… - Notes payable - related parties…………… - Accounts payable and other accrued expenses…………… Accrued interest payable…………… Current liabilities of discontinued operations…………… - Total current liabilities…………… Long-term liabilities: Convertible notes payable…………… Convertible notes payable - related parties…………… Total long-term liabilities…………… Total liabilities…………… Stockholders' Deficit: Preferred stock, par value $.001 per share; 10,000,000 shares authorized 295,862 and 295,862 shares issued and outstanding at November 30, 2009 and August 31, 2009, respectively…………… Common stock, par value $.001 per share; 200,000,000 shares authorized; 181,877,193 and 178,282,995 shares issued at November 30, 2009 and August 31, 2009, respectively; 181,877,193 and 155,900,627 shares outstanding at November 30, 2009 and August 31, 2009, respectively…………… Additional paid-in capital…………… Accumulated deficit…………… ) ) Common stock subscribed, underlying common shares of 670.719 and 0…………… - Noncontrolling interest…………… ) ) Total stockholders' deficit…………… ) ) Total liabilities and stockholders' deficit…………… $ $ See accompanying notes to condensed consolidated financial statements. 4 ONCOLOGIX TECH, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 For the Three Months Ended November 30, November 30, Revenue……………
